Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 3 of claim 11, “dispersion” should be dispersion.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and its dependent claim 13 recite a step of applying the coating liquid by “high pressure spraying”. It is unclear what pressure is required to qualify as “high pressure”. 
Claim 18 recites a composition of claim 1 comprising 5-15 parts by weight of inorganic particles, and 0.1-5 parts by weight of the one or more coagulators. However, the coagulators can themselves be inorganic particles, such as fumed silica. It is not clear whether the inorganic particles of claim 18 include all inorganic particles in the composition, or whether they exclude particles that fall within the scope of coagulators.

Claim 20 recites first and second acrylate polymer particles. There is insufficient antecedent basis for this limitation in the claim, since claim 18 and claim 1, from which claim 20 depend, do not recite first and second polymer particles. The examiner recommends that claim 20 be amended to depend from claim 19. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Story (U.S. Pat. No. 7,235,294).
In column 1 lines 6-10 Story discloses a water-based coating composition. In column 2 lines 38-65 Story discloses that the composition comprises a natural rubber latex emulsion and a non-self-crosslinking acrylic emulsion, which are polymer dispersions as recited in claim 1, and additional ingredients which can include a surfactant, meeting the limitations of the surface-active agent of claim 1. The compositions of Story can further comprise an inert filler, and in column 9 lines 2-10 Story discloses that the filler can be various materials meeting the limitations of the aggregates of claim 1. The compositions of Story can also include an anti-blocking agent, and in column 7 lines 50-64 Story discloses that the anti-blocking agent can be a fumed silica, meeting the limitations of the coagulator of claim 1, in accordance with the disclosure on page 17 lines 23-25 of the current specification. The coating composition of Story therefore meets the limitations of the coating composition used in the method of claim 1. In the reference’s claims 67, 73, and 76, Story discloses a method of comprising applying the coating to a substrate, as recited in claim 1, and drying the coating, meeting the limitations of removing at least a portion of the liquid phase from the dispersion. In the reference’s claim 50 Story discloses that the substrate can be various solid materials. Story therefore also meets the method limitations of claim 1, and claim 1 is therefore anticipated by Story.
The acrylic emulsions discussed above will contain acrylate polymers, meeting the limitations of the dispersion polymer of claim 7. In column 9 lines 2-4 Story discloses that the filler can be aluminum compounds, as recited in claim 8. In column 6 lines 32-35 and 53-56 Story discloses that the latex emulsion can be high dry rubber content latex, which has a solids content of 65 to 67%, within the range recited in claim 11. Story further discloses that the acrylic dispersion comprises from 46 to 60% solids. In column 6 lines 24-27 Story discloses that a particularly desirable composition comprises 68% by weight of the latex dispersion and 30% by weight of the acrylic dispersion. When the high dry rubber content latex is used, the minimum solids content of the composition of Story is 58% (0.65 * 0.68 + 0.46 * 0.30), even before taking into account the additional solid components. The composition of Story therefore has a solids (dry matter) content within the range recited in claim 11. Fumed silica is a finely divided silicon dioxide, as recited in claim 15. The composition and method of Story does not require organic solvents, meeting the limitations of claim 16, and the coating formed by the method of Story meets the limitations of claim 17. 
In light of the above, claims 1, 7-8, 11, and 15-17 are anticipated by Story.

Claims 1, 7-8, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (U.S. PG Pub. No. 2012/0094115).
In paragraphs 9-12 Takeda discloses a coating composition comprising an aggregate, as recited in claim 1, and a polymer dispersion, also as recited in claim 1. In paragraphs 24 and 28 Takeda discloses that the composition can comprise a dispersant, which meets the limitations of the surfactant of claim 1, in accordance with the disclosure on page 12 lines 1-5 of the current specification. In paragraph 30 Takeda discloses that the composition can further comprise fumed silica (“silica fume”). While Takeda discloses the fumed silica as a viscosity modifier, it also meets the limitations of the claimed coagulator, in accordance with the disclosure on page 17 lines 23-25 of the current specification. The coating composition of Takeda therefore meets the limitations of the coating composition used in the method of claim 1. In paragraphs 34 and 37 Takeda discloses applying the coating to various substrates, as recited in claim 1, and in paragraph 39 Takeda indicates that the coating film is dried, meeting the limitations of claim 1 regarding removing at least a portion of the liquid phase from the dispersion. Claim 1 is therefore anticipated by Takeda. 
In paragraph Takeda discloses that the polymer of the polymer dispersion can be an acrylate polymer, as recited in claim 7. In paragraph 20 Takeda discloses that the aggregate can be ferrite, which is an iron compound as recited in claim 8. In paragraph 27 Takeda discloses that the composition can further comprise various aluminum compounds, also meeting the limitations of claim 8. In Table 1 Takeda discloses acrylate dispersions having a solids content of 55%, within the range recited in claim 11. Since the additional components of Takeda are also solids, the overall solids (dry matter) content of the dispersion of Takeda will fall within the range recited in claim 11. Fumed silica is a finely divided silicon dioxide, as recited in claim 15. In paragraph 41 Takeda discloses that water can be the sole medium for the polymer dispersion, leading to compositions free of organic solvent, as recited in claim 16. The coating resulting from the method of Takeda meets the limitations of claim 17. 
In light of the above, claims 1, 7-8, 11, and 15-17 are anticipated by Takeda.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda.
The discussion of Takeda in paragraph 5 above is incorporated here by reference. Takeda discloses a method meeting the limitations of claim 1. The differences between Takeda and the currently presented claims are:
i) Takeda does not disclose compositions with specific concentrations of components within the range recited in claim 18.
ii) Takeda discloses that the composition can comprise fumed silica, but does not specifically disclose the inclusion of hydrophobic silicon dioxide (silica), as recited in claim 6. This limitation also relates to claims 2-4.
iii) Takeda discloses in paragraph 36 that the coating can be applied by spraying with a spray gun, but does not disclose the pressure at which the coating is sprayed. This relates to claim 3. 
iv) Takeda discloses that the composition can comprise an iron compound (ferrite) as an aggregate, and also discloses that the composition can comprise aluminum compounds, but does not specifically disclose the ratio of aluminum compound to iron compound. This relates to claim 9. 
With respect to i), in paragraph 21 Takeda discloses that the aggregates, which are inorganic particles, are present in an amount of 10 to 500 parts by weight based on 100 parts by weight of the solid content of the polymer emulsion. In paragraph 30 Takeda discloses that the fumed silica, which as discussed above meets the limitations of the claimed coagulator, is present in an amount of 0.01 to 20 parts per 100 parts by mass of the emulsion composition, which converts to about 0.02 to about 36 parts by weight per 100 parts by weight based on the solid content of the polymer emulsion when the emulsion has 55% solids. The concentrations of the polymer emulsion, inorganic particles, and coagulator will therefore overlap the ranges recited in claim 18. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 18 is therefore rendered obvious by Takeda.
With respect to ii), Takeda discloses throughout the reference, for example in paragraph 33, that the coating composition is useful in various applications requiring waterproof protection. It therefore would have been obvious to one of ordinary skill in the art to use hydrophobic fumed silica, meeting the limitations of the hydrophobic silicon dioxide of claim 6, as the fumed silica in the composition of Takeda, in order to impart waterproofing properties to the composition. Furthermore, since the composition of Takeda including a hydrophobic fumed silica meets the compositional and method limitations of the claims, the hydrophobic fumed silica must be capable of cross-linking the dispersion, as recited in claim 5 (the parent claim of claim 6, and must also meet the limitations of claims 2 and 4. 
With respect to iii), it is the examiner’s position that the pressure is a result-effective variable, since changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In particular, the spraying pressure will affect the thickness of the coating film, and since Takeda is directed to a thick coating, one of ordinary skill in the art would have optimized the spraying pressure to a high value, arriving at a value within the range recited in claim 3. 
With respect to iv), Takeda discloses in paragraph 21 that the aggregate, which can be an iron compound, is present in a range of 10 to 500 parts by weight per 100 parts by weight of the solid content of the polymer emulsion. While Takeda does not specifically disclose a concentration range for the aluminum compound, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Based on the concentration range disclosed by Takeda for the aggregate (iron compound) and the broad range of ratios recited in claim 9, in order for the range of ratios of aluminum compound to iron compound to not overlap the claimed range, the aluminum compound would have to be present in either an maximum amount of less than 0.2 parts by weight per 100 parts by weight of the solid content of the polymer emulsion, which would be unlikely to impart any significant properties to the composition, or a minimum amount of more than 250 parts by weight, which would substantially change the nature of the composition of Takeda. It therefore would have been within the scope of ordinary skill in the art to optimize the concentration of the aluminum compound, and by extension the ratio of aluminum compound to iron compound, to arrive at a range of ratios at least overlapping the range recited in claim 9. 
In light of the above, claims 2-6, 9, and 18 are rendered obvious by Takeda.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Story in view of Fryd (U.S. Pat. No. 4,975,484).
The discussion of Story in paragraph 8 above is incorporated here by reference. Story discloses a method of coating an adhesive composition onto a substrate, where the coating includes two aqueous polymer dispersions (a latex dispersion and an acrylic dispersion), an aluminum compound, and a coagulator (fumed silica), the method comprising mixing the ingredients in a stainless steel mixing vessel (column 8 lines 47-54), corresponding to steps (b) and (c) of claim 10. Story does not specifically disclose that the two polymer dispersions have different particle sizes, and does not specifically disclose applying the composition by brushing, though Story does disclose in column 4 lines 25-29 that the composition (adhesive layer) can be applied by “any other conventional means”.
Regarding the particle size of the dispersions, since the two dispersions of Story are dispersions of different compounds, having different solids contents, the particle sizes will be different, meeting the limitations of step (a) of claim 10, noting that the claim does not limit the value of the particle size for either dispersion, nor does it require a minimum difference in particle size. Regarding the application of the composition by brushing, Fryd discloses in column 3 lines 60-63 that brushing, as recited in step (d) of claim 10, is among the conventional techniques for applying an adhesive composition to a substrate. It would have been obvious to one of ordinary skill in the art to apply the composition of Story to the substrate by brushing, since Story teaches that the composition can be applied by conventional means and Fryd teaches that brushing is a conventional means. Claim 10 is therefore rendered obvious by Story and Fryd.

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Story in view of Koskinen (U.S. Pat. No. 6,106,902)
The discussion of Story in paragraph 8 above is incorporated here by reference. Story discloses a method of coating an adhesive composition onto a substrate, where the coating includes two aqueous polymer dispersions (a latex dispersion and an acrylic dispersion), an aluminum compound, and a coagulator (fumed silica), the method comprising combining the ingredients in a stainless steel mixing vessel (column 8 lines 47-54), corresponding to step (b) of claim 12. Story discloses in column 4 lines 58-65 that the substrate can be a web made of paper or paperboard. As discussed in paragraph 8 above, the compositions of Story have a solids content within the range recited in claim 13. Story does not specifically disclose that the two polymer dispersions have different particle sizes, and does not specifically disclose applying the composition by high pressure spraying, though Story does disclose in column 4 lines 25-29 that the composition (adhesive layer) can be applied by “any other conventional means”.
Regarding the particle size of the dispersions, since the two dispersions of Story are dispersions of different compounds, having different solids contents, the particle sizes will be different, meeting the limitations of step (a) of claim 12, noting that the claim does not limit the value of the particle size for either dispersion, nor does it require a minimum difference in particle size. Regarding the application of the composition by high pressure spraying, Koskinen discloses in column 1 lines 5-8 a method and apparatus for coating a web of paper or paperboard, and in column 5 lines 27-36 and column 6 lines 45-53 Koskinen discloses that the method comprises applying the coating via high-pressure spraying nozzles, as recited in step (c) of claim 12, where the pressure ranges from 1 to 1000 bar, encompassing the range recited in claim 3, and is typically 100 to 300 bar within the range recited in claim 3. 
It would have been obvious to one of ordinary skill in the art to apply the composition of Story to a paper or paperboard web by the high-pressure spraying method of Koskinen, since Koskinen teaches in column 5 lines 38-65 that the high-pressure spraying method provides various advantages.


	
Allowable Subject Matter
Claim 19 is allowed, and claim 20 would be allowable if amended to depend from claim 19 in order to overcome the rejection for lack of antecedent basis set forth in paragraph 5 above. Claim 19 requires the dispersion used in the claimed method to contain first and second acrylate polymers having a first and second average size. Takeda and Story, as discussed in the above rejections, but disclose acrylate polymer dispersions, but neither reference discloses or renders obvious dispersions comprising two types of acrylate polymers having two different average particle sizes, and one of ordinary skill in the art would have no motivation to modify Takeda and Story to use the claimed mixture of acrylate polymers. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 requires the dispersion to comprise two polymers mixed with each other, wherein the range of ratios of the particle sizes of the polymers falls within the given range. While Story, as discussed in the above rejections, discloses compositions comprising two polymer dispersions which will have different particle sizes, Story is silent regarding the range of ratios of the particle sizes of the two dispersions, and does not provide any motivation for one of ordinary skill in the art to optimize the range of particle sizes within the claimed range. While natural rubber latexes are known to have a bimodal size distribution, a given natural rubber latex dispersion will still have a single average particle size, noting that the specification at page 10 lines 30-33 defines the particle size of a polymer as being an average particle size. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771